Citation Nr: 1526341	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-34 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right arm bone spurs.

2.  Entitlement to service connection for left arm bone spurs.

3.  Entitlement to service connection for a stomach disorder, to include as due to asbestos exposure.

4.  Entitlement to service connection for skin cancer, to include as due to asbestos exposure.

5.  Entitlement to service connection for a neck tumor, to include as due to asbestos exposure.

6.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for an injury to the left thumb, including scarring.

7.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for an injury to the right thumb.
8.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a back disorder.

9.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for an eye disorder.

10.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a lung disorder, including as secondary to asbestos.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1961 to July 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2014 the Veteran appeared and provided testimony before the undersigned acting Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran did not experience a right arm disorder, including bone spurs, at any point during the period on appeal.

2.  The Veteran did not experience a left arm disorder, including bone spurs, at any point during the period on appeal.

3.  The Veteran's stomach disorder did not develop during, or for several years after, his active duty service, and was not otherwise related to his active duty service.

4.  The Veteran did not experience a skin disorder, including skin cancer, which was related to his active duty service at any point during the period on appeal.

5.  The Veteran did not experience a neck tumor during, or for several years after, his active duty service, and his neck tumor was not otherwise related to his active duty service.

6.  A November 2008 rating decision denying entitlement to service connection for a bilateral thumb disorder, back disorder, eye disorder, and lung disorder is final.  The Veteran did not appeal that decision and no new evidence was received by the VA within one year.

7.  Evidence obtained since the November 2008 rating decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a left thumb disorder.  

8.  Evidence obtained since the November 2008 rating decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a right thumb disorder.  

9.  Evidence obtained since the November 2008 rating decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a back disorder.  

10.  Evidence obtained since the November 2008 rating decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for an eye disorder.  

11.  Evidence obtained since the November 2008 rating decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a lung disorder, including as secondary to asbestos.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right arm disorder, including bone spurs, have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a left arm disorder, including bone spurs, have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for a stomach disorder, including as due to asbestos exposure, have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for a skin disorder, including skin cancer, claimed as due to asbestos exposure, have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for service connection for a neck tumor disorder, including as due to asbestos exposure, have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  The November 2008 rating decision which denied entitlement to service connection for a left thumb disorder is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

7.  The November 2008 rating decision which denied entitlement to service connection for a right thumb disorder is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

8.  The November 2008 rating decision which denied entitlement to service connection for a back disorder is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

9.  The November 2008 rating decision which denied entitlement to service connection for an eye disorder is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

10.  The November 2008 rating decision which denied entitlement to service connection for a lung disorder is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for numerous disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

VA regulations provide that if a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.
However, in this case the evidence, including the Veteran's DD214 and his service treatment records, do not reflect he served within the Republic of Vietnam.  His records reflect his foreign service was on the USS Betelgeuse, however this ship is not included on the list of ships that operated on Vietnam's coastal waterways compiled for the VA in a document entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents."  The file also does not include any evidence otherwise suggesting the USS Betelgeuse served in the waterways of Vietnam.  Therefore, presumptive exposure to herbicides is not available.  

During his November 2014 hearing, the Veteran asserted that while serving as a deck hand on a cargo carrier, his ship carried Agent Orange.  He reported he handled the chemicals with no protection other than a set of goggles.  See hearing transcript (HT) pg. 10.  However, as a lay person, the Veteran lacks the chemical expertise to be able to identify Agent Orange.  Furthermore, the Veteran has not alleged he came into direct contact with Agent Orange, but merely has alleged these herbicides were handled by deck hands on his ship.  He has not described a spill of such chemicals, or any other exposure event.  Therefore, the evidence does not establish the Veteran was directly exposed to herbicide agents, including Agent Orange, during his active duty service.  Accordingly, presumptive service connection based on herbicide exposure is not available.

The Veteran has also reported he was exposed to asbestos during his active duty service while doing work along the piping for heating equipment in the boiler rooms of the ship.  The Veteran has consistently described being exposed to asbestos throughout the period on appeal, and his personnel records reflect he trained as a fireman's apprentice.  Therefore, the Board finds no reason to doubt his testimony, and it is likely he was exposed to asbestos during his active duty service.  However, mere exposure to asbestos is not a disability upon which benefits may be granted.  Instead, the evidence must establish the Veteran currently has a disorder related to his in-service exposure to asbestos, as will be discussed in turn below.


Finally, the Board notes the Veteran's service treatment records do not include the report from a separation examination.  Although it is not clear if the Veteran was provided such an examination, the Board is aware that when service treatment records are unavailable through no fault of the Veteran it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinksi, 1 Vet. App. 365, 367 (1991).   Such consideration has been provided in this case.

Each of the Veteran's appeals shall be addressed in turn below.

Bilateral Arms, Including Bone Spurs

The Veteran is seeking service connection for a bilateral arm disorder, claimed as bone spurs in each arm.  During his hearing, the Veteran reported his left arm was crushed in the chains of a crane during an in-service accident, and this resulted in bone spurs which spread to both arms.  HT pg 5.

The Veteran's service treatment records have been carefully reviewed and considered, but do not reflect he sought any treatment for, or made any complaint of, any arm symptoms, including bone spurs, during his active duty service.  Therefore, the available records do not reflect the Veteran developed any bilateral arm disorder during his active duty service.

The Veteran filed his initial claim for VA benefits in October 1998, reflecting he was aware of the VA benefit claims process at that time.  However, on his initial application he did not include any complaint of a bilateral arm disorder, including bone spurs.  Because it is reasonable to assume he would have included any service-related arm complaints on his initial claim for benefits, his failure to do so provides evidence against his assertion he experienced a bilateral arm disorder since his separation.

Finally, the post-service medical records do not reflect the Veteran sought any treatment for a bilateral arm disorder, including bone spurs, at any point during the period on appeal.  Instead, the post-service medical records are silent for any complaint regarding his arms, and no diagnosis of any arm disorder, including bone spurs, is reflected.

Based on all the foregoing, the evidence does not establish the Veteran experienced a diagnosed arm disorder at any point during the period on appeal.  Because there is no disability upon which benefits could be granted, no VA examination was required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the elements of service connection have not been met, and the Veteran's appeal is denied.

Stomach

The Veteran is also seeking service connection for a stomach disorder.  During his November 2014 hearing, he described experiencing stomach symptoms due to nerves from his current financial situation.   HT pg 9.  The available service treatment records have been reviewed, but do not reflect the Veteran sought any treatment for, or made any complaint of, a stomach disorder during his active duty service.  Therefore, the evidence does not reflect he developed any stomach disorder during his active duty service.

Additionally, he also did not include symptoms of a stomach disorder on his initial October 1998 claim for VA benefits.  As discussed above, it is reasonable to assume he would have included any stomach complaints experienced at the time on his initial claim for benefits, and his failure to do so provides evidence against his claim.

Post-service medical records reflect the Veteran has sought occasional medical treatment for stomach symptoms.  For example, in July 2006 he reported abdominal pressure during his Social Security Administration (SSA) evaluation, however on examination his stomach was noted to be in normal condition.

In December 2010, he sought treatment for abdominal pain beginning in his lower abdomen and spreading up to his chest.  The reviewing medical professional opined these pains were likely gastrointestinal in origin, and suggested the Veteran adopt a GERD diet and prescribed medication.  In the spring of the following year, the Veteran reported his abdominal pain had largely resolved.  Later in September 2011, a colonoscopy for abdominal pains revealed mild diverticulosis in the Veteran's sigmoid colon.  Therefore, post-service medical records do reflect the Veteran experienced symptoms of a stomach disorder during the period on appeal.

However, these medical records do not include any opinion relating the Veteran's current stomach symptoms to his active duty service.  In a July 2011 written statement, the Veteran reported his physicians did not know the cause of his stomach symptoms, but opined they could be related to exposure to asbestos.  However, the Board finds the Veteran's statement is not supported by the medical records included in the claims file.  None of the medical records include any opinion relating the Veteran's current symptoms to his asbestos.  

Based on all the foregoing, the Board finds the claims file simply does not include any medical evidence relating the Veteran's current symptoms of a stomach disorder to his active duty service.  The evidence does not establish his stomach disorder developed during his active duty service, and the claims file does not include any medical opinion otherwise relating his current disorder to his active duty service, including any asbestos exposure therein.  Because there is no suggestion of a nexus to his active duty service, no VA examination was required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the elements of service connection have not been met, and the Veteran's appeal is denied.

Skin Cancer

The Veteran is also seeking service connection for skin cancer.  During his November 2014 hearing, the Veteran asserted his history of skin cancer was associated with his exposure to asbestos.  In a July 2011 written statement, the Veteran reported after working with asbestos wrapping along hot pipes during active duty service, he would itch all over.  He reported that during service sick bay gave him a cream to apply on his skin to treat the itching.  

The Veteran's available service treatment records have been reviewed, but do not reflect the Veteran sought any treatment for symptoms of a skin disorder, including itching, during his active duty service.  Therefore, although the Veteran reported receiving a cream for use on his skin during active duty service, the evidence, including the Veteran's lay testimony, does not reflect he was diagnosed with any skin disorder during his active duty service.

Post-service medical records do not reflect the Veteran was diagnosed with any skin disorder until several decades after his separation from active duty service.  For example, during his July 2006 SSA evaluation, the medical professional noted the Veteran did not have any skin rash, and did not note any diagnosis related to his skin, therefore suggesting his skin was in normal condition more than forty years after his separation from active duty service.

Subsequent medical records reflect the Veteran was diagnosed with squamous cell carcinoma and actinic keratosis in approximately April 2007.  These cells were removed from his skin and his cancer was treated effectively.

The Veteran filed his current claim in May 2011.  The evidence does not establish the Veteran experienced any symptoms or diagnosis of skin cancer during the period on appeal.  In January 2013, the Veteran reported each morning he had to "scrub off the melanoma," however he was informed melanoma cannot be scrubbed off.  The treating medical professional instead surmised the Veteran most likely had seborrhea.  This medical professional did not relate the Veteran's seborrhea to his active duty service, and did not otherwise diagnose any form of skin cancer.  The post-service medical records do not include any additional diagnoses of a skin disorder, or otherwise relate his likely seborrhea to his active duty service, including exposure to asbestos therein.


Based on the foregoing, the Board finds the elements of service connection have not been met.  The evidence does not establish the Veteran developed any skin cancer disorder during active duty service.  Furthermore, although the Veteran has a prior history of skin cancer, the evidence does not establish he developed any skin cancer disorder at any point during the period on appeal.  While he was diagnosed with other skin disorders, including seborrhea, during this time, the medical evidence does not suggest the Veteran's current diagnosed skin disorders were related to his active duty service, including his exposure to asbestos.  Because the evidence does not include evidence suggesting a nexus between the Veteran's currently diagnosed skin disorder and his active duty service, no VA examination was required.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  Accordingly, the elements of service connection have not been met, and the Veteran's appeal is denied.

Neck Tumor

The Veteran is also seeking service connection for a neck tumor, claimed as due to his exposure to asbestos.  

The Veteran's service treatment records have been reviewed and considered, but do not reflect he developed any neck tumor during his active duty service.  Nor do the post-service medical records suggest the Veteran developed any neck tumor until several decades after his separation from active duty service.

In May 2011, nearly fifty years after his separation from service, the Veteran sought emergency room treatment for a swollen gland on the right side of his neck.  The reviewing medical professional noted the Veteran's long smoking history, and placed the Veteran on medication.  A CT from September of that year revealed a large mass in the right parotid salivary gland, and the reviewing medical professional opined malignant neoplastic disease was suspected.  The tumor was removed and treated, and the evidence does not reflect the Veteran developed any subsequent neck growth.


Therefore, the medical evidence reflects the Veteran developed a neck tumor several decades after his separation from active duty service.  However, the medical evidence does not include any opinion relating this neck tumor to his active duty service, including his exposed to asbestos.  Instead, the medical professionals consistently pointed out the Veteran's long smoking history as a possible correlation.

Based on the foregoing, the elements of service connection are not met.  The Veteran did not develop a neck tumor during, or for several decades after, his active duty service.  The claims file does not include any probative evidence suggesting the Veteran's neck tumor was related to his active duty service.  Because there is no suggestion of a nexus to active duty service, no VA examination was required.  See McLendon.  Accordingly, the elements of service connection have not been met, and the Veteran's appeal is denied.

New and Material

The Veteran is also seeking to reopen several claims which were previously denied in a November 2008 rating decision.  The Veteran did not file a notice of disagreement or relevant new evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.  However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Court explained this standard is intended to be a low threshold.  Id.

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board in each of these appeals is whether new and material evidence has been presented to reopen the claims.

Each of the Veteran's appeals will be addressed below.

Thumbs

The Veteran is seeking service connection for a bilateral thumb disorder.  This issue was previously denied in a November 2008 rating decision.  (Entitlement to a left thumb disorder was originally denied in a November 1999 rating decision.)    At the time of the rating decision, the evidence included the Veteran's application for benefits, service treatment records, service personnel records, post-service VA medical records, and written statements from the Veteran.  The RO considered the Veteran's description of an in-service injury to his thumbs while loading cargo, but determined the evidence did not establish the Veteran experienced a diagnosed disorder in either thumb during service, or at any point during the period on appeal.

Since the November 2008 rating decision, new evidence has been submitted, including updated treatment records and records from the Social Security Administration (SSA).  As discussed, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade at 118.  However, as will be discussed, the Board finds this additional evidence could not reasonably substantiate the claim, and therefore is not new and material.

The newly submitted evidence reflects the Veteran continued to describe his in-service injury to both thumbs.  For example, during his November 2014 hearing he again reported crushing his thumb in the chains of a crane while loading cargo.  However, these new statements are duplicative of earlier statements and assertions describing his in-service injury to his thumbs which were explicitly considered by the RO in the prior November 2008 rating decision.  Therefore, these duplicative statements by the Veteran are not new.

The claims file does not include any other newly submitted evidence related to the Veteran's claimed bilateral thumb disorder, including any diagnosis of a current disability.  Therefore, the new evidence associated with the record since the November 2008 rating decision does not raise a reasonable possibility of substantiating the reason the Veteran's claim was previously denied, failure to establish a current disability.  Because no new and material evidence has been presented, the Veteran's claim is not reopened, and entitlement to service connection for bilateral thumb disorder remains denied.

Back

The Veteran is seeking service connection for a back disorder.  This issue was previously denied in a November 2008 rating decision.  At the time of the rating decision, the evidence included the Veteran's application for benefits, service treatment records, service personnel records, post-service VA medical records, and written statements from the Veteran.  The RO considered the Veteran's in-service and post-service complaints of pain, but determined there was no diagnosis of a chronic back disorder.

Since the November 2008 rating decision, new evidence has been submitted, including updated medical records and records from the SSA.  As discussed, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade at 118.  However, as will be discussed, the Board finds this additional evidence could not reasonably substantiate the claim, and therefore is not new and material.
This newly submitted evidence includes additional statements from the Veteran reporting chronic back pain, for example during his July 2006 SSA evaluation.  However, these new statements are duplicative of earlier statements and assertions describing back pain which were explicitly considered by the RO in the prior November 2008 rating decision.  Therefore, these duplicative statements by the Veteran are not new.

Although his complaints of back pain are noted, the claims file does not include any medical evidence diagnosing the Veteran with a current back disorder.  For example, during the July 2006 SSA evaluation no back disorder was noted, and the examiner indicated he had full range of motion of all joints.   Therefore, the new evidence associated with the record since the November 2008 rating decision does not raise a reasonable possibility of substantiating the reason the Veteran's claim was previously denied, failure to establish a current diagnosis.  Because no new and material evidence has been presented, the Veteran's claim is not reopened, and entitlement to service connection for a back disorder remains denied.

Eye

The Veteran is seeking service connection for an eye disorder.  This issue was previously denied in a November 2008 rating decision.  At the time of the rating decision, the evidence included the Veteran's application for benefits, service treatment records, service personnel records, post-service VA medical records, and written statements from the Veteran.  The RO considered the Veteran's lay statements describing temporary blindness in-service following a concussion, as well as his diagnosed early age-related macular degeneration and cataracts in both eyes, but determined these currently diagnosed disorders were not related to his active duty service.


Since the November 2008 rating decision, new evidence has been submitted, including updated treatment records and records from the SSA.  As discussed, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade at 118.  However, as will be discussed, the Board finds this additional evidence could not reasonably substantiate the claim, and therefore is not new and material.

The newly submitted evidence reflects the Veteran continued to receive treatment for his diagnosed age-related macular degeneration.  See e.g. May 2011 VA Optometry record.  However, these treatment records do not include any medical opinion relating this diagnosed disorder to his service, but instead merely reflect ongoing treatment for his diagnosis that was explicitly considered by the RO in the prior rating decision.  Accordingly, these records are not new and material.

The claims file also includes additional statements from the Veteran, including a July 2011 written statement, in which he described experiencing problems with his eyes since he temporarily lost his vision after a concussion caused by a nearby cannon blast during service.  However, these statements are duplicative of earlier statements the Veteran made describing his in-service injury which were explicitly considered by the RO in the prior November 2005 rating decision.  Therefore, these duplicative statements by the Veteran are not new.

Finally, the claims file does not include any new evidence which suggests the Veteran's currently diagnosed macular degeneration and cataracts were related to his active duty service.  Instead, the newly submitted medical records continue to relate these diagnosed disorders to the Veteran's age.  Therefore, the new evidence associated with the record since the November 2008 rating decision does not raise a reasonable possibility of substantiating the reason the Veteran's claim was previously denied, failure to establish a nexus to service, and accordingly is not material.  

Because no new and material evidence has been presented, the Veteran's claim is not reopened, and entitlement to service connection for an eye disorder remains denied.

Lung

Finally, the Veteran is also seeking service connection for a lung disorder.  This issue was previously denied in a November 2008 rating decision.  At the time of the rating decision, the evidence included the Veteran's application for benefits, service treatment records, service personnel records, post-service VA medical records, and written statements from the Veteran.  The RO considered the Veteran's diagnosis of bronchitis during the period on appeal, as well as his described exposure to asbestos during active duty service, but determined the Veteran did not have a diagnosis of a current chronic lung disorder related to his active duty service, including any exposure to asbestos.

Since the November 2008 rating decision, new evidence has been submitted, including updated treatment records and records from the SSA.  As discussed, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade at 118.  However, as will be discussed, the Board finds this additional evidence could not reasonably substantiate the claim, and therefore is not new and material.

The newly submitted evidence does not establish the Veteran was diagnosed with a chronic lung disorder at any point during the period on appeal.  While he did report experiencing occasional shortness of breath, for example during his July 2006 SSA evaluation, objective testing did not reveal any lung disorder, see e.g. results from February 2006 private pulmonary function testing, and the July 2006 SSA evaluation.  Allergies were noted during November 2010 VA treatment, but the medical professional indicated the Veteran did not have any history of asthma.   Therefore, the newly submitted evidence does not include any medical record diagnosing the Veteran with a current, chronic lung disorder at any point during the period on appeal.
Because the newly submitted evidence does not raise a reasonable possibility of substantiating the reason the Veteran's claim was previously denied, failure to establish a current diagnosis, this new evidence is not material.  Therefore, no new and material evidence has been presented, and the Veteran's claim for entitlement to service connection for a lung disorder remains denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the veteran that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.


In the present case, required notice was provided by a letter dated in July 2011, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established, as well as the elements of establishing new and material evidence as required by Kent.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records and records from the SSA.  During his hearing, the Veteran reported he received prior relevant private treatment in Missouri.  He described his attempts to obtain these records, including contacting the spouse of his prior physician, but indicated these records were no longer available.  Accordingly, no further action was required by the VA.

In November 2014, the Veteran was provided with a hearing before the undersigned acting VLJ via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding any nexus to his service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  As discussed, although the Veteran indicated he received prior private treatment, he also stated these records were no longer available.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board acknowledges the Veteran was not provided with an examination regarding the above discussed disorders.  VA medical examinations must be provided when there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, as discussed in detail above, for each of the above discussed disorders the evidence failed to establish these elements.  Additionally, no VA examination is required if the Veteran's claims cannot be reopened.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  Accordingly, a VA examination was not required regarding any of the above-discussed appeals.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for right arm bone spurs is denied.

Entitlement to service connection for left arm bone spurs is denied.

Entitlement to service connection for a stomach disorder, including as due to asbestos exposure, is denied.

Entitlement to service connection for skin cancer, including as due to asbestos exposure, is denied.

Entitlement to service connection for a neck tumor, including as due to asbestos exposure, is denied.

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for a left thumb disorder is denied.

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for a right thumb disorder is denied.

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for a back disorder is denied.

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for an eye disorder is denied.

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for a lung disorder is denied.




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


